Adams, J.,
dissenting. — The Code provides that the mayor of each city shall be a magistrate. By this provision lie is not simply clothed with the functions of a magistrate, but he is actually made one. This case differs from Christ v. Polk County, 48 Iowa, 302. In that case the plaintiff, as city marshal, had performed the duties of sheriff, or such duties as would otherwise have devolved upon the sheriff. But he did not perform the duties as sheriff. What he did he did as city marshal. In the case at bar, the services in question were not rendered by the plaintiff as mayor, and if not as mayor, they were not rendered by him in the character of any city officer. A magistrate is not a city officer by virtue of his magistracy. It seems clear to me that the plaintiff cannot look to the city for compensation for services rendered otherwise than as a city officer. Yet I am not willing to hold that the design was that he should have no compensation. It is true that he cannot recover except by virtue of some statute. But the statute provides for the compensation of justices of the peace. Now, in my opinion, it is not going very far to say that this provision was designed to afford compensation to all magistrates exercising the functions of justices of the peace. In the absence *315of any other provision for the compensation of a magistrate ■exercising such functions it appears to me that that is the meaning. I think that the plaintiff is within the statute and ahould be permitted to recover.